                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JAMES R. ARAGON,

               Plaintiff,

v.                                                            CV No. 18-1101 JAP/CG

STATE FARM FIRE AND
CASUALTY COMPANY,

               Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon the parties’ Joint Motion to Extend Trial

(the “Motion”), (Doc. 42). In the Motion, the parties requested a settlement conference.

IT IS HEREBY ORDERED that a status conference will be held by telephone on

Wednesday, October 23, 2019, at 1:30 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
